Exhibit IESI-BFC LTD. ANNOUNCES DATE FOR THIRD QUARTER 2 AND CONFERENCE CALL TORONTO, ONTARIO – Monday, October 5, 2009 –IESI-BFCLtd. (the “Company”) (NYSE, TSX: BIN) will report financial results for the three and nine months ended September 30, 2009, on Thursday, October 29,2009 after the close of the stock markets. The Company will host a conference call on Friday, October 30, 2009 at 8:30 a.m. (ET). Participants may listen to the call by dialing 416-644-3414 or 1-800-814-4859at approximately 8:20 a.m. (ET). The call will also be webcast live at www.streetevents.com and at www.iesi-bfc.com. A replay will be available after the call until Friday, November 13, 2009, at midnight.
